
	

113 HR 1916 IH: Transparent Rules Allow Direct Exporting for Small Businesses and Jobs Act
U.S. House of Representatives
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1916
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2013
			Mr. Tipton (for
			 himself, Mr. Graves of Missouri,
			 Mr. Mulvaney,
			 Mr. Chabot,
			 Mr. Hanna,
			 Mr. Collins of New York,
			 Mr. Coffman,
			 Mr. Hinojosa, and
			 Ms. Chu) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To require the collection of up-to-date information on
		  tariff and non-tariff laws, regulations, and practices of foreign countries
		  affecting exports of United States goods and services, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Transparent Rules Allow Direct
			 Exporting for Small Businesses and Jobs Act or
			 TRADE for Small Businesses and Jobs
			 Act.
		2.Foreign tariff and
			 non-tariff laws, regulations, and practices affecting exports of United States
			 goods and services
			(a)PurposeThe purpose of this section is to assist
			 exporters of United States goods and services to access new markets in foreign
			 countries.
			(b)Collection of
			 informationThe Secretary of
			 Commerce shall, in consultation with the United States Trade Representative and
			 the Secretary of State, collect information on changes in tariff and non-tariff
			 laws, regulations, and practices of foreign countries affecting exports of
			 United States goods and services other than United States agricultural
			 commodities.
			(c)Availability of
			 information
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Commerce shall make available the information
			 collected under subsection (b) to United States exporters on the Web site
			 Export.gov or a successor Web site.
				(2)FormatThe
			 information collected under subsection (b) shall be presented in a clear and
			 easy-to-understand format to allow United States exporters to better understand
			 and comply with tariff and non-tariff laws, regulations, and practices of
			 foreign countries described in subsection (b).
				(3)UpdateThe Secretary of Commerce shall update the
			 information collected under subsection (b) on the Web site Export.gov or a
			 successor Web site not less than once every 60 days after the date on which the
			 Secretary of Commerce makes available the information collected under
			 subsection (b).
				
